UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF L()UISIANA

LAKE CHARLES DIVISION
JONATHAN J. FRANK : CIVIL ACTION NO. 2:18-ev-1469
I).O.C. # 329734
VERSUS : JUDGE SUMMERHAYS
DARREL VANNOY : MAGISTRATE .TUDGE KAY
.]UDGMENT

For the reasons stated in the Report and Recornmendation [doc. 4} of the Magistrate Judge
previously filed herein and after an independent review of the record, a de novo determination of
the issues, and consideration of the objections filed herein, and having determined that the findings
are correct under applicable laW;

IT IS ORDERED that the petition for writ of habeas corpus be DENIEI) and
DISMISSEI) WITHOUT PREJUDICE. 'I`he clerk is directed to tile the petition as an amended
complaint in Frank v. Vannoy, No. 2:18~0\/-1432.

THUS DONE AND SIGNEI) in Charnbers this EC?§R day of®££élri/i W ,

 

2018.

 
   

 

WOBERT R SUMMERHAYS
UNITEI) STATES DISTRICT JUDGE wee

 

